Citation Nr: 1812707	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	James Brzezinski, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to June 1991. 

This matter comes before the Board of Veterans' (Board) on appeal from a November 2011 decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA).

A videoconference hearing before the undersigned Veterans Law Judge was held in August 2016.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a psychiatric disorder, bilateral hearing loss, tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required.


FINDINGS OF FACT

1.  The November 2005 rating decision denied service connection for bilateral hearing loss.  The Veteran was notified of the denial and his appellate rights, but did not timely appeal the decision nor submit new and material evidence within one year.

2.  Evidence received since the November 2005 rating decision is new and material and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The November 2005 rating decision is final.  38 U.S.C. § 7105 (2014); 38 C.F.R. § 20.1103 (2017). 

2.  The additional evidence presented since the November 2005 RO decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. §§ 3.104 (a), 3.156, 3.160(d), 20.302 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

In light of the favorable outcome of this appeal with respect to the issues of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board) and subsequently granting the claim of service connection for bilateral hearing loss, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

II. The Merits of the Claim

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a November 2005 decision, the RO denied service connection for bilateral hearing loss finding that the Veteran did not have a current diagnosis of a disability.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the November 2005 decision includes the Veteran's service treatment records and additional audiological tests.  Each test revealed diminished hearing that did not meet the criteria for hearing loss.  See 38 C.F.R. § 3.385 (2017).

Evidence submitted after the 2005 decision includes a March 2011 VA examination, VA treatment records, and the Veteran's lay statements. The VA examination shows hearing loss for VA purposes.  

The Board finds that new and material evidence has been presented.  The evidence, including the VA examination, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; the claim is granted to this extent only.


REMAND

Bilateral hearing loss and tinnitus

Remand is required regarding hearing loss and tinnitus for an adequate etiological opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  If hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection may still be established if medical evidence shows that it is actually due to incidents during service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).

The Veteran contends his bilateral hearing loss and tinnitus stem from acoustic trauma during military service.  At the 2016 Board hearing, he asserted that his tinnitus began during service and has existed since that time.  He also reported that he noticed difficulty hearing while in college, post-service.

In an October 2009 VA record, the Veteran reported hearing loss for some time.  He also reported ringing in his ears for the last 10 years or so.  In March 2011, a VA audiological examination was conducted.  The diagnosis was moderate mid-to high frequency sensorineural hearing loss.  The Veteran reported tinnitus since service.  The VA examiner provided a negative nexus opinions for both hearing loss and tinnitus.  For hearing loss, the examiner noted the shift in hearing thresholds, but then noted that there was not hearing loss for VA purposes on discharge.  For tinnitus, the examiner noted the Veteran's conflicting statements regarding onset.  

Here, the VA examiner focused on the absence of hearing loss at discharge, without further discussion to include explaining the effects of the Veteran's in-service noise exposure, post-service occupational/recreational noise exposure, the treatment for acoustic neuroma, his lay statements, and the significance of the acknowledged threshold shift.  Based on the foregoing, a new examination and opinions are needed.

Psychiatric disorder

Regarding the Veteran's claim for entitlement to service connection for a psychiatric disorder, remand is required for an examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  

An April 2014 VA psychiatric examination was conducted.  The examiner diagnosed depressive disorder with anxious distress and seasonal pattern specifiers, alcohol use disorder, and personality disorder traits, and found that the Veteran failed to meet the DSM-5 diagnostic criteria for PTSD.  The VA examiner opined the depressive disorder was not related to service, noting that the Veteran presented with a long history of depression and anxiety with complicating substance abuse but no clear evidence that the triggers occurred as a result of in-service stressors.  The examiner stated that records suggested, although the Veteran denied, a dysfunctional childhood with ongoing emotional and verbal abuse by his mother.

A June 2016 private psychiatric report was submitted.  Dr. KD, a private psychologist, diagnosed major depressive disorder, generalized anxiety disorder, and PTSD.  Dr. KD opined that it was his professional opinion there is a connection (nexus) between the Veteran's military service (caused or aggravated) and VA diagnosed mental illness.  Although the examiner provided a review of many relevant medical records, Dr. KD provided no supporting explanation.  Accordingly, a new examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorders.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed psychiatric disorder had onset in, or is otherwise related to, active military service.  

The examiner must specifically address the following:  1) the Veteran's lay statements; 2) the February 2011 VA examination; 3) the April 2014 VA examination; 4) the June 2016 private evaluation; and 4) the VA medical records.  

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hearing loss and tinnitus.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss had onset in, manifested within one year of service discharge, or is otherwise related to, active military service.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that tinnitus had onset in, manifested within one year of service discharge, or is otherwise related to, active military service.  

The examiner must specifically address the following:  1) the Veteran's lay statements; 2) the evidence of a threshold shift during service; 3) the March 2011 VA examination; and 4) relevant VA treatment records.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


